                                                                   • --···   •   •.'I,.


              Case 1:18-cv-00203-SHR-EB Document 116 Filed 06/09/21 Page 1 of 3


                                IN 'llIE UNITED STATF.8 DIS'IRICT (llJRl'

                              FOR 'llIE MIDDLE DISIRICT OF PENNSYLVANIA

iRAIIEEM JOHNSON,
I


            Plaintiff
       v.                                                                                 Civil ~tion
    DEPUTY TIU'IT ,et al. ,                                                               l:18-cv.:..0203
            Defendant's


                                CONCISE STATEMENT OF MATERIAL FACTS

          Plaintiff admits that (1) through (13) should be deemed as admitted.
    14.     Plaintiff showed up to every appointment, as it was mandatory for inmates to
    be placed on medical lay in until their seen by medical if their on the call out.
    15. Admited.
    16.     Plaintiff was seen and informed Mr. Iannuzzi about being in pain and never
    refused any medication.
    17.      Dr. Pandya never considered placing plaintiff closer to shower and refused
    plaintiff pain medication at this visit.
    18. Plaintiff never was called by medical for appointment.
      19 to 20, is admitted.
    21.      If plaintiff deferred an examination at the visit, how was it possibl~ for
    Mr. Iannuzzi to make an assessment?
    22.     Nurse Kuras notation is false.
I 23.       Not sure about that.
I
    24.      Dr. Pandya statement about PTO brace was false as you have to turn in old
1




    brace to receive a new one, and plaintiff had received a new brace since pto.
    25 •    C.orrect .
     26.     don' t know if this happened.




                                                  1 of 2.
.   :             Case 1:18-cv-00203-SHR-EB Document 116 Filed 06/09/21 Page 2 of 3


)27 . Plaintiff was in pain and couldn' t do to ·much of nothing.
128. Admitted.
/




129.
I
                Plaintiff had restrictions prior to Dr. Pandya placing restrictions, It may
    be        Dr. Pandya renewed them.
    30.         She did speak with plaintiff but plaintiff doesn't recall telling Ms. Holly
    about 3 car accidents,
    31, to 43, is admitted by plaintiff.
    44.         Plaintiff was never called for stockinette.
        45. Plaintiff admits,
        46.     Plaintiff seen Dr. Pandya but never requested to be sent to them ·prisons as
        plaintiff was kicked out of Houtzdale in 2010, and received a promotional transfer
        from s.c.I. Somerset to Frackville.
        47. 47 to 52, is admitted.
        53.      Dr. Pandya was wrong as there was swelling that's the reason he ordered
        another MRI.
        54. 54 to 56, is admitted by plaintiff.
        57. Dr, Pandya never informed plaintiff to walk without crutches as plaintiff was
        at a point where it was impossible due to pain and both knee's now giving out on
        plaitiff.
        58. 58, is admitted.




                                                 2 of 2.
         Case 1:18-cv-00203-SHR-EB Document 116 Filed 06/09/21 Page 3 of 3


                               GERTIFICATE OF SERVICE


   I, Raheem Johnson, pro se Plaintiff 7 hereby certify that on this date 6/3/2021;
served a true and correct copy of the forgoing, CONCISE STATEMENT OF MATERIAL
FACTS,    IN PLAINTIFF'S BRIEF IN RESPONSE TO DEFENDANT'S MOTION FOR SUMt1ARY
JUDGMENT, upon the following by first class mail.


 Caleb C. Enerson, Esq.                                     Meghan K. Adkins Esq.
15th Floor Strawberry Square                                         Four PPG Place
Harrisburg, PA 17120                                                      5th Floor
                                                                Pittsburg, PA 15222


Sylvia H. Rambo
228 Walnut Street
P.O. Box 983
Harrisburg, PA 17108


                                                           Respectfully subnitted;
Date.6/3/2021.
